Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 24, 2018

                                      No. 04-18-00284-CR

                                       Josie L. ALANIZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR1192
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was originally due May 25, 2018. When we did not
receive a copy of the record, this court notified Mr. Charles R. Richardson and Ms. Heather
Collins by letter on June 4, 2018, advising them that they were the court reporters responsible for
timely filing the reporter’s record and that their portions of the record had not been filed. Our
notices required Mr. Richardson and Ms. Collins to file the record no later than July 5, 2108,
unless appellant had failed to pay or make arrangements to pay the fee for preparing the record
and is not entitled to appeal without paying the fee, in which case the court reporters were
required to file a notice advising the court no later than June 13, 2018 of such fact. Thereafter,
on June 5, 2018, Ms. Collins filed the portion of the record for which she was responsible. At
this time, however, Mr. Richardson has filed neither his portion of the reporter’s record for
which he is responsible nor any other response to our order.

        Based on the foregoing, we ORDER Mr. Charles R. Richardson to file the portion of the
record for which he is responsible in this court on or before August 23, 2018.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court